Citation Nr: 1616478	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-25 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for a heart disability, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Daniel J. Tuley, Attorney


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971, with service onboard the USS Okinawa.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran currently has PTSD that developed as a result of his active service.

2.  The Veteran served offshore of Vietnam anchored in the Da Nang Harbor in 1970.
 
3.  The Veteran has a diagnosis of diabetes mellitus, type II. 

4.  The Veteran has a diagnosis of coronary artery disease.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The Veteran has diabetes mellitus, type II, that is presumed to have been incurred during active duty military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The Veteran has a heart disorder, including coronary artery disease, that is presumed to have been incurred during active duty military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the favorable dispositions below, no further analysis of VA's duties to notify and assist the Veteran is required in this case.

	PTSD

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f) (2015). 

The Veteran states that he suffers from PTSD as a result of his military service.  Specifically, the Veteran reported he was wandering around Camp Schwab, located in Nago, and entered a restricted area, at which point, a sentry brought his weapon to bear on the Veteran.  See March 2015 VA Examination.  

Here, the evidence establishes the Veteran has a current diagnosis of PTSD, with mild symptoms.  Further, following a review of the evidence of record and an in-person interview with the Veteran, the VA examiner stated that the Veteran does suffer from PTSD and that is at least as likely as not caused by the his service as is consistent with the circumstances, conditions, and hardships of that service.  For these reasons, the claim is granted in full.  

	Diabetes Mellitus

The Veteran also asserts he is entitled to service connection for diabetes mellitus, type II, as a result of his military service, to include as due to exposure to Agent Orange. 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

Service incurrence for certain diseases, including diabetes mellitus, type II, and ischemic heart disease, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (finding that VA's requirement that a veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute);  VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M-21 (Manual) for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, sub. pt. ii, ch. 2, § C.10.k.  The Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service to establish presumptive exposure to herbicides.  Any such anchorage is considered to be in "blue water" that does not provide for a presumption of herbicide exposure.  Id. 

After review of an Institute of Medicine report, ''Blue Water Navy Vietnam Veterans and Agent Orange Exposure", the Secretary of VA determined that the evidence available at that time did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  See 77 Fed. Reg. 76170 (Dec. 26, 2012).

Recently, the United States Court of Appeals for Veterans Claims (Court) determined that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), designating Da Nang Harbor as an offshore, rather than an inland, waterway was inconsistent with the purpose of the regulation and did not reflect the VA's fair and considered judgment.  Gray v. McDonald, 27 Vet. App. 313 (2015). 

The Court's holding in Gray does not conclude that Da Nang Harbor is an inland waterway.  It does, however, create reasonable doubt as to whether Da Nang Harbor would qualifying as an inland waterway.  See Gray v. McDonald, 27 Vet. App. at 322-325.

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The evidence of record shows the Veteran was diagnosed with diabetes mellitus in 2008, and has continued to receive treatment for this disability and its residuals since that time.  Thus, the Veteran has a current disability.  38 C.F.R. § 3.303.

As noted above, diabetes mellitus is disease that will be presumptively service connected on the basis of in-service exposure to herbicides, including Agent Orange.  38 C.F.R. § 3.309(e).  Thus, the remaining question is whether the Veteran was exposed to the herbicides while on active duty or if the disorder is otherwise related to active service.

A review of the list of Navy and Coast Guard Associated with Service in Vietnam and Exposure to Agent Orange notes there were numerous ships off the coast of Vietnam for an extended period of time wherein there is evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  In order to establish a Veteran has been exposed to Agent Orange, any Veteran aboard the mother ship during the time frame of offshore Vietnam landing craft activity will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore with the landing craft.  Here, the USS Okinawa is noted to be one of these ships for the periods of April to November 1967, December 1968 to May 1969, June to November 1970, and April to November 1972.  

Here, the Veteran's service personnel records show he served aboard the USS Okinawa from June 1970 to August 1970, which is one of the time periods accepted for service in the Republic of Vietnam.  Further, in an October 2014 statement, the Veteran testified that he was tasked with bringing hot meals to the shore to serve to the landing parties while stationed off the Republic of Vietnam.  At this point, the Board notes the Veteran's military occupational specialty (MOS) is noted to be a cook.  Therefore, it seems reasonable to assume providing meals to solders onshore in Vietnam would be part of his responsibility.  

In light of the Veteran's statements of personally going ashore while the USS Okinawa was stationed in Da Nang Harbor, and given the reasonable doubt as to whether Da Nang Harbor is a qualifying as an inland waterway, the Veteran is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e); Gray v. McDonald, supra.

Accordingly, the Board finds that the Veteran has served in the Republic of Vietnam and is entitled to the presumption of service connection due to herbicide exposure for diabetes mellitus, type II.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

	Heart disability

The Board notes that the Veteran's VA and private treatment records show he currently has a diagnosis of coronary artery disease.  

He submitted a Disability Benefits Questionnaire for Ischemic Heart Disease in February 2013.  The signing physician noted a diagnosis of coronary artery disease, noting treatment for a myocardial infarction and coronary bypass surgery at a private facility in 2008.  

The Board accepts the doctor's opinion and diagnosis from February 2013 as conclusive evidence that the Veteran has a diagnosed heart disability, constituting coronary artery disease.  Having accepted this diagnosis, which falls under the category of "ischemic heart disease" under 38 C.F.R. § 3.309(e), the Board grants this claim as well.  


ORDER

Service connection for PTSD is granted.

Service connection for diabetes mellitus, type II, is granted. 

Service connection for a heart disability, including coronary artery disease, is granted.


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


